— Judgment, Supreme Court, New York County (Bruce Wright, J.), entered on or about April 6, 1984, unanimously affirmed. Those respondents submitting briefs shall recover of appellant one bill of $75 costs and disbursements of this appeal, and the appeal from the order of said court, entered on or about April 5, 1984, is unanimously dismissed as having been subsumed in the appeal from the aforesaid judgment, without costs and without disbursements. No opinion. Concur — Sandler, J. P., Ross, Carro, Silverman and Alexander, JJ.